Name: Council Regulation (EC, ECSC, Euratom) No 212/2000 of 24 January 2000 adjusting the daily subsistence allowance rates for officials on mission in Austria, Finland and Sweden laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  Europe;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32000R0212Council Regulation (EC, ECSC, Euratom) No 212/2000 of 24 January 2000 adjusting the daily subsistence allowance rates for officials on mission in Austria, Finland and Sweden laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities Official Journal L 024 , 29/01/2000 P. 0001 - 0002COUNCIL REGULATION (EC, ECSC, EURATOM) No 212/2000of 24 January 2000adjusting the daily subsistence allowance rates for officials on mission in Austria, Finland and Sweden laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European CommunitiesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establising the European Community, and in particular Article 283 thereof,Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, Euratom) ECSC No 2700/1999(2), and in particular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the Conditions of Employment,Having regard to the proposal from the Commission,Whereas the rates of the daily subsistence allowance for officials on mission should be adjusted in order to take account of the changes in prices and exchange rates recorded in Austria, Finland and Sweden since 1991,HAS ADOPTED THIS REGULATION:Article 1Article 13 of Annex VII to the Staff Regulations shall be amended as follows:1. The amounts for Austria, Finland and Sweden in the scale in paragraph 1(a) shall be replaced by the following:>TABLE>2. The amounts for Austria, Finland and Sweden in the first sentence in paragraph 2 shall be replaced by the following:EUR 128,58 for Austria;EUR 140,98 for Finland;EUR 141,77 for Sweden.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2000.For the CouncilThe PresidentL. CAPOULAS SANTOS(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 327, 21.12.1999, p. 1.